                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           GARY ALBERT TOTI,
                                  10                                                         Case No. 18-cv-02870-RS
                                                         Plaintiff,
                                  11
                                                   v.                                        ORDER DENYING WRIT OF HABEAS
                                  12                                                         CORPUS
Northern District of California
 United States District Court




                                           MICHAEL MARTEL,
                                  13
                                                         Defendant.
                                  14

                                  15

                                  16                                           I. INTRODUCTION

                                  17            Petitioner Gary Toti seeks federal habeas relief from his state convictions. For the reasons

                                  18   set forth below, the petition for such relief is DENIED.

                                  19                                           II. BACKGROUND

                                  20            In March 2011, victim Emma Doe told her mother she had “sex with grandpa” referring to

                                  21   Toti. (Ex. 6 at 2.)1 An investigation began. Emma spoke to Officer Kirsten Ryn about the

                                  22   incident alone. Officer Ryn testified, “She told me that her grandfather had stuck his doodle in her

                                  23   butt, that it hurt when he put it all the way in, that, sometimes, it would be sticky when he took it

                                  24   out.” (Id.) “Doodle” referred to Toti’s penis. In April 2011 Emma made a pretext call to Toti

                                  25   telling him she did not want to have sex anymore. (Id.) Toti responded “[w]ell if you don’t be

                                  26   crazy anymore and I know that’s inappropriate and we won’t do that.” (Id.) Toti was arrested for

                                  27

                                  28
                                       1
                                           “Ex. _” = Exhibit lodged by Respondent followed by exhibit number.
                                   1   four counts of child molestation and interviewed by the police. During the interview, the

                                   2   investigating officer informed Toti of his Miranda rights and Toti agreed to give a statement at that

                                   3   time. There was no indication Toti was confused or misunderstood his rights. The only factor

                                   4   Toti disclosed that may affect his answers was that his back was a “little tight.” (Ex. 1, vol. 4,

                                   5   attach. B at 1.) Toti admitted to some inappropriate sexual touching and admitted his penis

                                   6   touched Emma’s bottom, but denied there was any penetration.

                                   7          At trial, Emma testified against Toti saying he “molested” her. The prosecution also called

                                   8   an expert on child sexual abuse accommodation syndrome (“CSAAS”) to bolster Emma’s

                                   9   credibility. James Reilly, Toti’s counsel, decided his best defense was to convince the jury Emma

                                  10   was lying. To do this, Reilly cross-examined Emma over the span of two days. The defense also

                                  11   called Toti to testify. He denied sexually abusing the victim and claimed he cannot achieve an

                                  12   erection because of erectile dysfunction. His wife corroborated his testimony and various
Northern District of California
 United States District Court




                                  13   character witnesses testified on Toti’s behalf. The defense did not, however, call their own

                                  14   CSAAS witness to rebut the prosecution’s CSAAS witness. Instead, Reilly relied on cross-

                                  15   examination of the prosecution’s witness as he had experience cross-examining “somewhere

                                  16   around 10” CSAAS experts in prior cases and knew how to debunk the science behind it. (Ex. 10,

                                  17   ex. B 2 RT 97.) In fact, Reilly decided not to consult with a CSAAS expert at all, and likewise did

                                  18   not contact an expert to explain or testify as to why Emma lied. Reilly similarly did not consult

                                  19   with an expert to conduct tests to determine whether Toti’s statements to police resulted from any

                                  20   cognitive impairments.

                                  21          In August 2012, a jury convicted Toti of two counts of sexual intercourse or sodomy of a

                                  22   child 10 years of age or younger, and two counts of lewd acts with a minor. He was sentenced to

                                  23   25 years to life in state prison and concurrent sentences were imposed on the remaining counts. In

                                  24   April 2016, Toti filed a petition for writ of habeas corpus in the Marin County Superior Court.

                                  25   (Ex. 10, ex. A.) The court held an evidentiary hearing in April 2017. During the hearing, Reilly

                                  26   testified along with CSAAS expert Dr. Ellen Stein. (Ex. 10, ex. B.) Reilly testified as to his trial

                                  27   strategy and the basis for his decisionmaking at trial. (Id.) Dr. Stein testified as to the benefits of

                                  28                                                                     ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                   CASE NO. 18-cv-02870-RS
                                                                                          2
                                   1   consulting with a CSAAS expert prior to court proceedings. (Id.) The Superior Court denied the

                                   2   petition in November 2017. (Ex. 10, ex. A.) In January 2018, Toti filed a petition for writ of

                                   3   habeas corpus in the California Supreme Court which was denied in May 2018. (Ex. 9; Ex. 11.)

                                   4   Toti timely filed this petition in May 2018.

                                   5          As grounds for federal habeas relief, Toti claims defense counsel James Reilly rendered

                                   6   ineffective assistance by failing to investigate, consult with, or present experts or mental health

                                   7   evidence to: (1) rebut the prosecution’s CSAAS expert; (2) discredit the child victim at trial; and

                                   8   (3) exclude Toti’s statements to police.

                                   9                                       III. LEGAL STANDARD

                                  10          Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), this Court

                                  11   may entertain a petition for writ of habeas corpus “in behalf of a person in custody pursuant to the

                                  12   judgment of a State court only on the ground that he is in custody in violation of the Constitution
Northern District of California
 United States District Court




                                  13   or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The petition may not be granted

                                  14   with respect to any claim that was adjudicated on the merits in state court unless the state court’s

                                  15   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an

                                  16   unreasonable application of, clearly established Federal law, as determined by the Supreme Court

                                  17   of the United States; or (2) resulted in a decision that was based on an unreasonable determination

                                  18   of the facts in light of the evidence presented in the State court proceeding.” Id. § 2254(d).

                                  19   “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court arrives

                                  20   at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if the state

                                  21   court decides a case differently than [the] Court has on a set of materially indistinguishable facts.”

                                  22   Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000).

                                  23          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                  24   the state court identifies the correct governing legal principle from [the] Court’s decisions but

                                  25   unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal

                                  26   habeas court may not issue the writ simply because that court concludes in its independent

                                  27   judgment that the relevant state-court decision applied clearly established federal law erroneously

                                  28                                                                    ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                  CASE NO. 18-cv-02870-RS
                                                                                         3
                                   1   or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. A federal habeas

                                   2   court making the “unreasonable application” inquiry should ask whether the state court’s

                                   3   application of clearly established federal law was “objectively unreasonable.” Id. at 409.

                                   4                                             IV. DISCUSSION

                                   5            To prevail on a ineffectiveness of counsel claim, a petitioner must establish that (1)

                                   6   counsel’s performance was deficient, i.e., that it fell below an “objective standard of

                                   7   reasonableness” under prevailing professional norms, Strickland v. Washington, 466 U.S. 668,

                                   8   687-88 (1984), and (2) he was prejudiced by counsel’s deficient performance, i.e., that “there is a

                                   9   reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

                                  10   would have been different.” Id. at 694. Accordingly, the appropriate question is “whether there is

                                  11   a reasonable probability that, absent the errors, the factfinder would have had a reasonable doubt

                                  12   respecting guilt.” Id. at 695. “The likelihood of a different result must be substantial, not just
Northern District of California
 United States District Court




                                  13   conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011) (citing Strickland, 466 U.S. at

                                  14   693).2

                                  15            Tactical decisions of trial counsel deserve deference when: (1) counsel bases trial conduct

                                  16   on strategic considerations; (2) counsel makes an informed decision based upon investigation; and

                                  17   (3) the decision appears reasonable under the circumstances. See Sanders v. Ratelle, 21 F.3d

                                  18   1446, 1456 (9th Cir. 1994). A court must “indulge in a strong presumption that counsel’s conduct

                                  19   falls within the wide range of reasonable professional assistance; that is, the defendant must

                                  20   overcome the presumption that, under the circumstances, the challenged action might be

                                  21

                                  22   2
                                         Toti argues the state court misapplied the prejudice standard by saying “[t]he prejudice prong of
                                  23   the Strickland test is no less strict” than the deferential standard applied to trial counsel’s
                                       performance. (Ex. 10, ex. A at 3.) Instead, Toti emphasizes “[Toti] need not show that counsel’s
                                  24   deficient conduct more likely than not altered the outcome of the case,” and suggests the prejudice
                                       prong is in fact less strict than the standard applied to trial counsel’s performance. Strickland, 466
                                  25   U.S. at 693. The state court’s holding, however, states “there is no reasonable probability that the
                                       jury would have reached a different result even if trial counsel’s performance was deficient in any
                                  26   regard.” (Ex. 10, ex. A at 4.) This holding is directly in line with the standard articulated in
                                       Strickland. 466 U.S. at 694 (defining the prejudice prong of an ineffective assistance of counsel
                                  27   claim).

                                  28                                                                    ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                  CASE NO. 18-cv-02870-RS
                                                                                          4
                                   1   considered sound trial strategy.” Strickland, 466 U.S. at 689 (citation and quotation marks

                                   2   omitted).

                                   3            A.        CSAAS Evidence

                                   4            Toti argues Reilly’s failure to consult a CSAAS expert witness before trial was

                                   5   unreasonable and prejudicial, thereby constituting ineffective assistance of counsel. Toti further

                                   6   argues Reilly’s failure to call a CSAAS expert to testify at trial was unreasonable, and the decision

                                   7   to use a CSAAS expert should have been made prior to trial. Reilly admitted during the

                                   8   evidentiary hearing that his strategy was to wait until the prosecution’s CSAAS expert testified

                                   9   before deciding whether the defense needed its own CSAAS expert witness. (Ex. 10, ex. B at 2

                                  10   RT 68-73.)3 He knew the shortcomings of the science behind CSAAS and believed cross-

                                  11   examination alone would show it was not reliable, assuming the prosecution’s expert testified

                                  12   truthfully. (Id. at 48-9.) After cross-examination of the prosecution’s CSAAS expert, Reilly
Northern District of California
 United States District Court




                                  13   decided it was not necessary for the defense to call their own CSAAS expert. The California

                                  14   Superior Court denied Toti’s claim that this constituted ineffective assistance of counsel citing

                                  15   Reilly’s understanding of CSAAS and prior experience with similar experts in similar trials. (Ex.

                                  16   10, ex. A at 4.)

                                  17            While Reilly was clearly knowledgeable about CSAAS, Toti argues Reilly’s failure to

                                  18   consult with a CSAAS expert unreasonably limited Reilly’s investigation into potential defenses.

                                  19   Limited investigations are “reasonable precisely to the extent that reasonable professional

                                  20   judgments support the limitations on investigation.” Strickland, 466 U.S. at 691. When assessing

                                  21   the reasonableness of an attorney’s investigation, “a court must consider not only the quantum of

                                  22   evidence already known to counsel, but also whether the known evidence would lead a reasonable

                                  23   attorney to investigate further.” Wiggins v. Smith, 539 U.S. 510, 527 (2003). A “heavy measure

                                  24   of deference” is given to counsel’s decision not to investigate further. Strickland, 466 U.S. at 691.

                                  25            Here, Reilly’s investigation into CSAAS was limited because he did not consult an expert.

                                  26
                                  27
                                       3
                                           Reporter Transcript (“RT”).

                                  28                                                                   ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                 CASE NO. 18-cv-02870-RS
                                                                                         5
                                   1   However, the decision not to investigate further or consult an expert was a reasonable,

                                   2   professional judgment. Prior to Toti’s trial, Reilly had gained experience in many trials which

                                   3   included CSAAS evidence. Specifically, Reilly testified to handling around twenty child

                                   4   molestation cases, with about half of those cases including a CSAAS expert. (Ex. 10, ex. B at 2

                                   5   RT 96-7.) In about half of the cases involving CSAAS experts, Reilly spoke to members of the

                                   6   jury afterwards. (Id. at 97.) According to Reilly, none of those juries reported paying any

                                   7   attention to the CSAAS expert. (Id. at 82-3.) In other words, Reilly had extensive experience

                                   8   cross-examining CSAAS experts and knew juries did not pay attention to them through prior

                                   9   investigation. Further, Reilly demonstrated during the evidentiary hearing that he understood the

                                  10   science behind CSAAS and could explain the criticisms. (Id. at 48-9.) He reasonably believed,

                                  11   based on his prior trials and knowledge, that four out of five CSAAS characteristics did not apply

                                  12   to the victim, and proper cross-examination would sufficiently debunk the scientific theory
Northern District of California
 United States District Court




                                  13   overall. (Id. at 69.) This prior knowledge and experience led Reilly to make the reasonable,

                                  14   professional decision not to investigate needlessly nor to consult an expert in order to learn more

                                  15   about CSAAS. The trial court’s denial of this aspect of Toti’s claim was reasonable and therefore

                                  16   entitled to AEDPA deference.

                                  17          Likewise, Reilly’s decision not to call a CSAAS expert to rebut the testimony of the

                                  18   prosecution’s expert was reasonable. Defense attorneys are not required to call an equal and

                                  19   opposite expert for every prosecution expert. Harrington, 562 U.S. at 111. Additionally, habeas

                                  20   relief is unavailable on the grounds that there was nothing to lose by calling an additional expert.

                                  21   Knowles v. Mirzayance, 556 U.S. 111, 121 (2009) (stating there is no “nothing to lose” standard

                                  22   recognized by the Supreme Court).

                                  23          During the evidentiary hearing, Reilly explained that if presenting a defense expert would

                                  24   have been a “game changer” he would have done so. (Ex. 10, ex. B 2 RT 97.) Again, Reilly

                                  25   decided four out of five CSAAS characteristics did not apply to Toti and a defense expert had little

                                  26   to no value after his cross-examination of the prosecution’s expert. (Id. at 70-1.) Further, from

                                  27   past experience, Reilly reasonably believed CSAAS experts were not effective, and he had the

                                  28                                                                   ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                 CASE NO. 18-cv-02870-RS
                                                                                         6
                                   1   necessary knowledge of CSAAS to cross-examine the prosecution’s witness. Likewise, there was

                                   2   no legal obligation to call a defense expert to rebut the prosecution’s expert, even if there was

                                   3   nothing to lose besides the expense of expert fees. Accordingly, Reilly made the reasonable,

                                   4   tactical decision with consideration of the overall case to rely on cross-examination of the

                                   5   prosecution’s witness instead of hiring an additional expert.

                                   6          Finally, Toti argues Reilly’s decision to wait until the prosecution’s expert testified to

                                   7   decide whether to call a defense expert was unreasonable. Prior to trial, Reilly did not make the

                                   8   decision to use an expert. He did reach out to a CSAAS expert, Laura Davies, as a preliminary

                                   9   measure to see if she could testify if needed. Ms. Davies “brushed [Reilly] off,” and Reilly did not

                                  10   contact any more experts. (Id. at 68.) Reilly did not pursue other experts because, as noted, he felt

                                  11   he did not need one unless the prosecution’s expert falsely testified. (Id. at 48-9.)

                                  12          Reilly admitted hiring a defense expert was never a “primary forefront consideration.” (Id.
Northern District of California
 United States District Court




                                  13   at 71.) Calling a defense expert such as Davies was deemed necessary only if the cross-

                                  14   examination of the prosecution’s expert went poorly. Reilly testified to his confidence that if an

                                  15   expert was necessary he would find an expert witness during the trial. Further, since the decision

                                  16   to use the witness was not made prior to trial, Reilly believed no prior disclosure was required.

                                  17   (Id. at 73.) In other words, this was not a case of a defense expert determining a witness would be

                                  18   important to a case and then failing to secure that witness. Reilly reached out to a CSAAS expert

                                  19   in case it was necessary for the defense to use one. When he determined it was not necessary after

                                  20   cross-examination of the prosecution’s expert, he made the tactical decision not to use one.

                                  21   Accordingly, the state court correctly found this tactical decision not to use an expert was

                                  22   informed and reasonable in light of the circumstances of the case and Reilly’s familiarity with

                                  23   CSAAS experts. The state court’s denial of Toti’s claim was therefore reasonable and entitled to

                                  24   AEDPA deference.

                                  25          B.      Reliability of Victim

                                  26          Toti next argues the failure to present testimony on secondary gain as Emma’s motivation

                                  27   to lie constituted prejudicial ineffective assistance of counsel at trial. Reilly did not consult an

                                  28                                                                     ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                   CASE NO. 18-cv-02870-RS
                                                                                          7
                                   1   expert to help him prepare for trial in regards to the issues of false memory, confabulation, taint, or

                                   2   secondary gain. (Id. at 76-7.) At the evidentiary hearing Reilly admitted consulting an expert on

                                   3   secondary gain would not have interfered with the defense. (Id. at 76-7.) Toti argues evidence of

                                   4   false memory, confabulation, taint, or secondary gain may have substantially bolstered Toti’s main

                                   5   argument that Emma lied on the stand, and the failure to present such evidence was unreasonable

                                   6   and highly prejudicial.

                                   7           To combat Emma’s testimony, Reilly made the strategic decision to put forth a lying

                                   8   defense instead of a false memory defense. This decision to forego a false memory defense rested

                                   9   on the conclusion that presenting evidence of false memory, confabulation, or taint could confuse

                                  10   the jury by presenting inconsistent theories. Reilly made the strategic decision not to present that

                                  11   evidence based on his experience as a defense trial attorney, his experience defending these types

                                  12   of cases, and the approximately two hundred hours he spent researching for trial. (Id. at 99.) At
Northern District of California
 United States District Court




                                  13   the evidentiary hearing Reilly showed great understanding of secondary gain as a motivation to

                                  14   lie. When asked, Reilly defined the term and contrasted it with false memory, confabulation, and

                                  15   taint. (Id. at 54-5, 74-6.) He also testified not to believing this was a secondary gain problem with

                                  16   Emma’s testimony. His theory was that Emma simply lied; a strategy not susceptible to expert

                                  17   scientific proof.

                                  18           At trial Reilly presented evidence of a civil action brought by Emma’s father against Toti.

                                  19   This showed the jury there was motivation for Emma’s father to tell her to lie. (Ex. 10, ex. B 1 RT

                                  20   at 40.) Additionally, Reilly extensively cross-examined Emma and her parents over multiple days.

                                  21   In other words, Reilly proactively fought to show the jury Emma’s father gave her a motivation to

                                  22   lie, and was knowledgeable on the ways to do so.

                                  23           In order to show Reilly’s decisions constituted ineffective assistance of trial, Toti must

                                  24   demonstrate the decisions were objectively unreasonable and prejudicial. Strickland, 466 U.S.

                                  25   687-88, 694. The state court reasonably concluded Toti did not do so. Reilly knew the potential

                                  26   motivations Emma had to lie, and extensively cross-examined all parties involved to show the jury

                                  27   she was lying. Additionally, Reilly presented outside evidence showing the jury potential

                                  28                                                                    ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                  CASE NO. 18-cv-02870-RS
                                                                                         8
                                   1   secondary gain on the part of Emma’s father that may have filtered down to Emma. After a cost-

                                   2   benefit analysis, Reilly reasonably believed the evidence showing a motivation to lie and the

                                   3   impossibilities of Emma’s testimony was enough, and no expert’s further explanation was needed.

                                   4          Even assuming Reilly’s failure to call an expert witness to explain Emma’s motivation to

                                   5   lie was unreasonable, the state court reasonably determined Toti has not satisfied the prejudice

                                   6   prong by demonstrating a substantial likelihood of a different result. See Harrington, 562 U.S. at

                                   7   112; (Ex. 10, ex. A at 4) (“there is no reasonable probability that the jury would have reached a

                                   8   different result even if trial counsel’s performance was deficient in any regard.”). Toti’s witness at

                                   9   the evidentiary hearing, Dr. Stein, testified that an expert should be used to explain the concepts of

                                  10   secondary gain, contamination, and confabulation as an alternate way of understanding why a

                                  11   witness’ story changes or why the statement was made. (Ex. 10, ex. B 3 RT at 60.) This,

                                  12   however, does not show a substantial likelihood that if the jury heard further explanation of
Northern District of California
 United States District Court




                                  13   Emma’s potential motivations, their verdict would have changed. Reilly already knew how to

                                  14   explain secondary gain, and presented the theory through evidence of the civil suit. Toti did not

                                  15   point to any admissible evidence that Reilly failed to use, and Reilly did not fail to present the

                                  16   civil suit brought by Emma’s father as a reason for Emma to lie. Toti, therefore, did not

                                  17   sufficiently show prejudice from the absence of an expert beyond the forgone opportunity to

                                  18   bolster what Reilly already presented. This is not enough to show a substantial likelihood that the

                                  19   jury’s verdict would change if an expert was presented.

                                  20          In sum, the state court correctly determined that Reilly’s decision not to call an expert to

                                  21   explain Emma’s motivation further was reasonable. Moreover, the state court reasonably found

                                  22   Toti failed to show prejudice warranting habeas relief. As such, the state court’s denial of Toti’s

                                  23   claim was reasonable and deserves deference under AEDPA.

                                  24          C.      Incriminating Statements to Police

                                  25          Finally, Toti argues Reilly’s failure to retain an expert to attempt to prove Toti’s statements

                                  26   to police were not voluntary constituted ineffective assistance of counsel. At trial, the prosecution

                                  27   presented an interview between the Novato Police Department and Toti. The police did not put

                                  28                                                                    ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                  CASE NO. 18-cv-02870-RS
                                                                                         9
                                   1   Toti in handcuffs and he was allowed to put on a sweatshirt. (Ex. 1, vol. 4, attach. B at 1.) Then,

                                   2   the interviewing officer informed Toti he was arrested for four counts of child molestation and

                                   3   gave Toti his Miranda rights. (Id. at 5-6.) Immediately after, the officer asked Toti if he

                                   4   understood these rights. (Id. at 6.) He responded “[y]es I do” and told the officer he wanted to

                                   5   give a statement with these rights in mind. (Id.) Toti admitted to fondling Emma’s groin but

                                   6   asserted Emma instigated it. (Id. at 12.) He also admitted to an incident where Emma kissed his

                                   7   penis and having his hard penis rub up against her. (Id. at 21, 55.) Toti, however, never admitted

                                   8   to penetrating her.

                                   9          Before trial, Reilly attempted to exclude these statements by arguing they were not

                                  10   voluntary. This “hearty challenge” was denied by the trial court and the statements were allowed

                                  11   in at trial. (Ex. 10, ex. A at 5.) The trial court ruled that the statements were voluntary because

                                  12   the officer was not confrontational or unduly accusatory. The trial court then found Toti’s use of
Northern District of California
 United States District Court




                                  13   prescription drugs did not extinguish his ability to resist the interrogation, and there was no

                                  14   evidence Toti misunderstood any of the questions. Instead, the interview showed Toti’s thinking

                                  15   was not impaired or confused, and he was able to answer all of the questions directly. Relatedly,

                                  16   nothing in the record gave Reilly any indication Toti suffered from any cognitive defects.

                                  17          Dr. Stein testified as to what she would have done had she been hired as an expert to

                                  18   prepare Reilly for the argument to exclude the evidence. Had she been hired, Dr. Stein would

                                  19   have performed psychological testing, including IQ and personality tests, to determine the degree

                                  20   to which Toti was prone to suggestion. (Ex. 10, ex. B 3 RT at 69.) If cognitive deficits were

                                  21   found, Dr. Stein testified she could “present the court with a better understanding of where those

                                  22   deficits are and how they contributed to the way in which the accused expressed himself.” (Id.)

                                  23   Dr. Stein admitted she did not “have a crystal ball” to tell her whether she would find legally

                                  24   relevant cognitive deficits for the defense. (Id. at 71.) Instead, there was merely a “possibility

                                  25   [the tests] would have been helpful.” (Id.)

                                  26          Reilly’s decision not to use an expert to perform cognitive tests in an attempt to show the

                                  27   court Toti’s statements were involuntary was not unreasonable. Reilly received no evidence that

                                  28                                                                    ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                  CASE NO. 18-cv-02870-RS
                                                                                         10
                                   1   would lead a reasonable lawyer to believe Toti suffered from any cognitive defects. Without such

                                   2   evidence, Reilly is not required to hire an expert to show he possibly had them. See Strickland,

                                   3   466 U.S. at 691 (limited investigations are “reasonable precisely to the extent that reasonable

                                   4   professional judgments support the limitations on investigation.”); Wilson v. Henry, 185 F.3d 986,

                                   5   990 (9th Cir. 1999) (“A decision not to pursue testimony by a psychiatric expert, when no mental

                                   6   state defense seems likely, is not unreasonable under Strickland.”). A contrary decision would

                                   7   wrongly require counsel to hire an expert to undergo cognitive tests in virtually every case.

                                   8          Even assuming counsel was unreasonable in forgoing expert testimony in an attempt to

                                   9   exclude Toti’s police interview, Toti did not show a substantial likelihood of a different result had

                                  10   an expert been retained. See Harrington, 562 U.S. at 112 (holding a substantial likelihood of a

                                  11   different result is necessary to fulfill the prejudice prong in Strickland). There is no evidence Toti

                                  12   actually has any cognitive defects. Dr. Stein testified that it was merely “possible” Toti suffered
Northern District of California
 United States District Court




                                  13   from cognitive defects. In other words, it is only possible Toti had any cognitive defects that may

                                  14   have helped Reilly exclude the interview. The mere possibility of unproven cognitive defects does

                                  15   not show a substantial likelihood of a different result in the motion to exclude had tests been

                                  16   performed. Moreover, Toti’s statements to the police were not necessarily prejudicial to his

                                  17   overall case. (Ex. 10, ex. B 3 RT at 116-17.) For example, in the interview Toti denied ever

                                  18   sodomizing or penetrating Emma. (Id.) These denials directly refuted Emma’s testimony which

                                  19   alleged Toti did penetrate her. (Id.) As a case turning on who the jury found credible, Toti’s

                                  20   denial of certain acts prior to trial that directly refuted Emma’s testimony may have helped his

                                  21   case by hurting Emma’s credibility. For both reasons, the state court reasonably found there is no

                                  22   substantial likelihood of a different result in the trial had Reilly retained an expert in an attempt to

                                  23   refute the voluntariness of Toti’s statements to the police. The state court’s denial of the

                                  24   ineffective assistance of counsel claim was therefore reasonable and must be given AEDPA

                                  25   deference.

                                  26                                            V. CONCLUSION

                                  27          The state court’s denial of Toti’s claims did not result in a decision that was contrary to, or

                                  28                                                                     ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                   CASE NO. 18-cv-02870-RS
                                                                                          11
                                   1   involved an unreasonable application of, clearly established federal law, nor did it result in a

                                   2   decision that was based on an unreasonable determination of the facts in light of the evidence

                                   3   presented in the state court proceeding. Accordingly, the petition is DENIED.

                                   4          A certificate of appealability will not issue. Reasonable jurists would not “find the district

                                   5   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                   6   473, 484 (2000). Toti may seek a certificate of appealability from the Ninth Circuit Court of

                                   7   Appeals. A separate judgment will be entered in favor of respondent.

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: April 1, 2019

                                  11                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                   ORDER DENYING WRIT OF HABEAS CORPUS
                                                                                                                 CASE NO. 18-cv-02870-RS
                                                                                         12
